DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 and 21-26 have been amended by this paper. Claims 15-20 are canceled. Claims 1-14, 21-26 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over OKA et al(US 20130238681 A1) in view of LI et al (CN 112100627 A) and Karame et al(WO 2017097344 A1).

With regards to claim 1, 8, 21 OKA discloses, A system comprising: a memory storing processor-executable program code (FIG 7 704  and associated text;); 
a processing unit to execute the processor-executable program code to cause the system (FIG 7 702 and associated text; )to: 
determine a first value (FIG 3 304a, FIG 6 604a and associated text; Velue1); 
determine a first key value (FIG 3 304a, FIG 6 604a and associated text; Key1); 
generate a first composite value based on the first value and the first key value (FIG 6 658a’ and associated text; [0078] Similar to the hashes described above, the hash 628a' may be generated using a concatenation of the index value 612 of the signature element and the synonym key 658a'); 
perform a hash operation on the first composite value to generate a first hash value (FIG 3 328a, FIG 6 628a’ and associated text;); 
 seed a pseudorandom generator with the first hash value to generate a first pseudorandom value (FIG 6 624a’ and associated text; [0078] The generated hash value may then be used to seed a pseudo-random number generator 624a'.);

OKA does not but LI teaches, 
truncate the first hash value to generate a first truncated value, where a number of bits of the first truncated value is determined based on the first pseudorandom value; (Page 5: In addition, the random parameter effective label length is equal to the redundancy of the mimic defense system; the MD5 hash value is MD5 truncation value; the digit is equal to 32 minus random parameter effective label length (the MD5 numerical value length is 29) after truncation in this embodiment; the memory of the register is fully used. As a specific embodiment, the random parameter cache queue structure shown in FIG. 3, each queue is composed of a 64-bit register and a timer. wherein the front 3 bits represent random parameter effective label, the 4 ~ 32 bits storing the truncated MD5 hash value of 29 bits of the random number request, and 32 bits storing the random parameter. The specific state jumps are as follows: ); and It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify OKA’s system/method with teaching of LI in order to s to avoid increasing  attack  and improve efficiency  (LI Background);)

OKA in view of LI do not but Karame teaches, 
generate a blinded value associated with the first value based on a blinding function comprising the first value and the first truncated value (Karame Page 8; A client hashes a file f and blinds it by multiplying it with gi.sup.r given a randomly chosen r e Z.sub.p and sends a blinded hash h to the gateway. The gateway generates a signature as s using the blinded hash value and a secret key x in Z and sends it back to the client.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify OKA in view of LI’s system/method with teaching of Karame in order to reduce/address the vulnerability in transmission (Karame page 2 line 15-30;)

With regards to claim 3, 10, 23 OKA further discloses, wherein generation of the first composite value comprises concatenation of the first value and the first key value ([0078] Similar to the hashes described above, the hash 628a' may be generated using a concatenation of the index value 612 of the signature element and the synonym key 658a'). 

Claims 2, 9, 22 are rejected under 35 U.S.C. 103 as being unpatentable over OKA et al(US 20130238681 A1) in view of LI et al (CN 112100627 A) and Karame et al(WO 2017097344 A1) and Oh et al(US 20190379538 A1).

With regards to claims 2, 9, 22 OKA in view of LI and Karame do not but Oh teaches, wherein seeding of the pseudorandom generator with the first hash value to generate the first pseudorandom value comprises providing a first mean and a first variance of a normal distribution to the pseudorandom generator (Oh [0086] Here, when the number of trials, n, is sufficiently large (i.e. n is equa8, 21l to or greater than 30), this probability distribution converges to a normal distribution, of which the mean and the variance are np and np(1−p), respectively, through a central limit theorem. When the mean is μ and when the standard deviation is σ, the probability density function of the normal distribution is represented as shown in the following equation. ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify OKA in view of LI and Karame’s system/method with teaching of Oh in order for security for protecting consensus nodes from attacks and preventing the possibility of tampering with a ledger, and the like(Oh [0003]).

Claims 4, 11, 24 are rejected under 35 U.S.C. 103 as being unpatentable over OKA et al(US 20130238681 A1) in view of LI et al (CN 112100627 A) and Karame et al(WO 2017097344 A1) and Crispin et al(US 20050188216 A11).

With regards to claims 4, 11, 24 OKA in view of LI and Karame do not but Crispin teaches, wherein performance of the hash operation comprises performance of the hash operation to generate an intermediate hash value based on the first composite value, performance of the hash operation on the intermediate hash value to generate a second intermediate hash value, and performance of the hash operation based on the intermediate hash value and the second intermediate hash value (Crispin [0017]; An intermediate hash value is generated after performing the hash function on each message block and the intermediate hash value is fed forward in accordance with the block cipher mode employed for performance of the hash function on the next message block. The value of the hash following processing of the last message block is the message digest.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify OKA in view of LI and Karame’s system/method with teaching of Crispin in order for secure the transaction.


Allowable Subject Matter
Claims 5-7, 12-14, 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498